Citation Nr: 1514211	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-27 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a compensable rating for chronic moderate sinusitis with nasal polyps.

2. Entitlement to service connection for a respiratory condition. 

3. Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Wife 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force from October 12, 1997 to October 25, 1997, from January 31, 1998 to February 11, 1998, from April 29, 1998 to May 16,1998, from November 6, 1998 to November 21, 1998, from August 4, 1999 to August 22, 1999, from March 30, 2000 to April 20, 2000, from June 14, 2001 to July 1, 2001, from July 7, 2002 to July 20, 2002, from July 16, 2004 to July 23, 2004, from June 27, 2005 to August 29, 2005, from August 5, 2006 to August 19, 2006, from March 9, 2007 to March 17, 2007, from April 16, 2008 to July 3, 2008 and from October 20, 2011 to October 31, 2011.  The Veteran also had prior service with the Air National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed prior to adjudicating the Veteran's claims. 

The Veteran seeks a compensable rating for his service-connected sinusitis.  He was afforded a VA examination in July 2012 and a medical opinion was obtained in September 2012, where the examiner found no evidence of sinusitis.  However, throughout the course of the appeal, the Veteran has reported an increase in sinus problems, including headaches and lack of nasal breathing.  Treatment records from May 2010 show complaints of nasal congestion, sneezing, post nasal drip, and sinus pressure.  Furthermore, a January 2010 VA examination report reflects a diagnosis of chronic moderate sinusitis.  As the medical evidence and the Veteran's lay statements conflict with the July 2012 findings, the Board finds that a new examination should be obtained to assess the current nature and severity of the Veteran's service connected disability. 

The Veteran contends that his respiratory condition and sleep disorder are either due to his exposure to environmental hazards during service or secondary to his service-connected sinusitis and allergic rhinitis disabilities.  The Veteran was afforded a VA examination in July 2012.  The VA examiner found no evidence of a respiratory condition or sleep apnea and concluded that the Veteran's symptoms are secondary to his allergic disease.  However, May 2010 medical records show reports of coughing, and snoring.  Also, the Veteran reported sleep disturbances during the January 2015 hearing.  Based on the inconsistency between the medical evidence and the Veteran's competent assertions, the Board finds that a new VA examination and medical opinion should be obtained to determine whether the Veteran's alleged conditions are related to service, secondary to the service-connected disabilities or symptoms of the already service-connected disabilities.  

To date, the Veteran has not received specific notice regarding his secondary service connection claims.  That should also be provided on remand.

Since the claims file is being returned it should be updated to include VA treatment records compiled since October 2014.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed conditions since October 2014.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. Send the Veteran adequate notice of the information and evidence necessary to substantiate a claim for service connection on a secondary basis.

3. After completion of the foregoing, schedule the Veteran for a VA examination to determine the severity of his service-connected sinusitis.  The claims folder must be made available to the examiner for review.  All indicated tests and studies are to be performed. 

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the sinusitis.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4. Schedule the Veteran for an appropriate VA examination to determine the likely etiology of his respiratory condition and sleep disorder.  The claims file and all pertinent medical records must be made available to the examiner for review.

Based on the examination and review of the record, the examiner should address the following: 

(a) Does the Veteran have a diagnosed respiratory or sleep disorder, separate from the service-connected sinusitis or allergic rhinitis?  

(b)  For any separately diagnosed respiratory condition and sleep disorder, is at least as likely as not (50 percent probability or greater) that either condition onset in service or is etiologically related to service, including exposure to environmental hazards. 

(c) If the answer to (a) is no, is at least as likely as not (50 percent probability or greater) that any separately diagnosed respiratory condition and sleep disorder is caused by or aggravated by the Veteran's allergic rhinitis or sinusitis. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

5. Upon completion of the above, readjudicate the issues on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




